Per Curiam.
The appellant appeals from a judgment convicting him of disorderly conduct and a suspension of sentence.
The prosecution proved that the appellant was walking up and down in front of the complainant’s fur store from nine to nine-thirty •A. m. on the 26th day of September, 1934; that he was carrying a sign which read: “ Window cleaning, Hudson Bay Fur Company, being done by non-union labor. Window Cleaners’ Protective Union, Local No. 2. Affil. with A. F. of L.,” and another sign which read: “ Patronize organized labor. Have your windows cleaned by members of the American Federation of Labor. Window Cleaners’ Protective Union, Local No. 2, 217 E. 6th Street, New York City.”
The complainant called an officer and asked to have the appellant move away; this the appellant refused to do, and the officer arrested him. The evidence also proved that the complainant did not employ any window cleaners as such, but that his windows were cleaned by one of his employees, who also did other work. There was no evidence of any disorder, and the conviction seems to have been based on the mere fact that the appellant was picketing the *153store. We do not feel that the character of the signs carried by the appellant to be such as to make it probable that a breach of the peace would be occasioned.
Judgment reversed on the law, facts examined and no errors found therein, complaint dismissed and defendant discharged.
All concur; present, Kernochan, P. J., Salomon and Dale, JJ.